*398Cross petitioner failed to demonstrate by clear and convincing evidence that the sale of property by the AIP (his mother) to him at a price significantly less than market value was voluntarily and understandingly made, and fair and free of undue influence (see Matter of Gordon v Bialystoker Ctr. & Bikur Cholim, 45 NY2d 692, 695-696 [1978]). The record shows that the sale of the property was made just one week after the AIP had executed a will providing that cross petitioner was to purchase petitioners’ interests in the property after the ATP’s death and within 90 days after appraisal of the property. The sale, however, was effected with no notice to petitioners (cross petitioner’s sisters), and despite the fact that the AIP had a long-time family attorney, she was represented at the closing by an attorney who was a stranger to her and whom cross petitioner had engaged through the attorney who represented him at the hearing on the subject petition (see Matter of Connelly, 193 AD2d 602 [1993], lv denied 82 NY2d 656 [1993]). Concur—Friedman, J.P., Sweeny, McGuire, Renwick and Freedman, JJ.